Title: John Adams to Abigail Adams, 28 February 1779
From: Adams, John
To: Adams, Abigail




Feb. 28. 1779


I suppose I must write every day, in order to keep or rather to restore good Humour, whether I have any thing to say or not.
The Scaffold is cutt away, and I am left kicking and sprawling in the Mire, I think. It is hardly a state of Disgrace that I am in but rather of total Neglect and Contempt. The humane People about me, feel for my situation they say: But I feel for my Countrys situation. If I had deserved such Treatment, I should have deserved to be told so at least, and then I should have known my Duty.
After sending orders to me at five hundred Miles distance which I neither solicited, nor expected nor desired, to go to Europe through the Gulf Stream, through Thunder and Lightning, through three successive storms, and three successive Squadrons of British Men of War, if I had committed any Crime which deserved to hang me up in a Gibet in the Face of all Europe, I think I ought to have been told what it was—or if I had proved myself totally insignificant, I think I ought to have been called away at least from a Place, where I might remain a Monument of the Want of Discernment in sending me here.
I have given Notice here and written to Congress, of my Intentions to return, by the first good Opportunity, unless I should receive other orders before my Embarkation, orders that I can execute with Honour and some Prospect of Advantage to the Public.—You know probably before now what orders if any are sent me. If none or such as I cannot observe you may expect to see me in June or July. If otherwise I know not when.
